Citation Nr: 1403316	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a rating higher than 10 percent for a left ankle sprain.

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served in the National Guard from July 1972 to July 1978 and from June 1989 to July 1993.  He served on active duty for training from November 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

The Veteran seeks an increased rating for his service-connected left ankle sprain.  The disability is rated on limitation of motion under Diagnostic Code 5271.  

In March 2013, the Veteran testified that his left ankle problem is not limitation of motion, but instability and that he has fallen several times because of loss of balance.  He stated that he missed work because of the disability and that an ankle fusion was recommended to stabilize the ankle. 

As the record is insufficient to decide the claim, a reexamination is warranted. 







Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to document time lost from work since 2010. 

2.  Ask the Veteran either to submit or to authorize VA to obtain private medical records pertaining to evaluation of the left ankle.

3.  Afford the Veteran a VA examination to determine the current severity of the left ankle disability.  

The VA examiner is asked to describe range of motion and whether the Veteran has more movement than normal or relaxation of ligaments or weakened movement or instability of station or excess fatigability.  

The Veteran's file must be made available to the VA examiner.  

4.  After the above development, adjudicate the claim, including on an extraschedular basis.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


